Citation Nr: 0116743	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  94-44 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active service from April 1948 to 
December 1949 and from October 1953 to March 1954.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
May 1994 which concluded that the appellant had not presented 
new and material evidence to reopen her claim for service 
connection for the cause of the veteran's death.  

In July 1996, the Board denied the appellant's claim.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to an 
unopposed motion by the Secretary of the Department of 
Veterans Affairs, the Court vacated the Board's July 1996 
decision by an Order in April 1997 and remanded the case to 
the Board for further action.  It was noted that, on Remand, 
the Board should (1) address the appellant's claim for VA 
death pension benefits, pursuant to 38 U.S.C.A. § 5101(b); 
38 C.F.R. § 3.152(b)(1); Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992); (2) provide reasons and bases as to whether 
the appellant's claim is well grounded; and (3) provide 
reasons and bases for adjudicating the appeal as an 
application to reopen her claim, as the RO did, or on the 
"merits," based on all the evidence of record.  

In July 1998, the Board issued another decision in this case 
that addressed the Court's concerns.  The Board's July 1998 
decision denied service connection for the cause of the 
veteran's death on the basis that the claim was not well 
grounded.  The Board also Remanded the issue relating to 
death pension benefits to the RO for further action.  The 
claimant appealed the Board's July 1998 decision to the 
Court.  Pursuant to a March 1999 Motion by VA's Secretary, 
the Court issued an Order in April 1999 again remanding the 
case to the Board.  The Secretary's Motion, and the Court's 
Order, noted that the veteran had been hospitalized at a VA 
facility shortly before his death in 1992, but that the 
records of that hospitalization had not been obtained or 
considered by the Board.  Citing Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992), the Court remanded the case for the 
Board to obtain and consider those records.  Significantly, 
the Court's Order left intact the Remand portion of the 
Board's July 1998 decision (pertaining to death pension 
benefits). 

The Board again Remanded this case to the RO in February 2000 
for the RO to obtain the noted VA treatment records and to 
readjudicate the appellant's claim.  

The appellant was previously represented before VA by an 
attorney in conjunction with her appeal.  The record 
reflects, however, that the attorney withdrew her 
representation of the claimant in July 1998.  The appellant 
has subsequently represented herself, before both the Court 
and VA.  

The Board notes that the RO has subsequently obtained 
numerous VA and private treatment records and readjudicated 
the issue on appeal.  However, the record does not reflect 
that the RO has taken any action concerning the appellant's 
death pension claim, as set forth in the July 1998 Remand.  
The RO's attention is drawn to this matter.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection was not established for any disability 
during the veteran's lifetime.  

2.  He died in June 1992 due to sudden cardiopulmonary arrest 
due to chronic renal failure, diabetes mellitus, and 
hypertension.  

3.  The medical evidence does not show that the veteran had 
chronic renal disease, diabetes mellitus, or hypertension 
during service or for many years after his separation from 
service; nor does it show that any of those disorders had its 
origins in service.  

4.  The medical evidence does not show that the veteran 
contracted malaria during service or that he had periodic 
recurrences of malaria throughout his lifetime.  

5.  The medical evidence does not show that the veteran's 
chronic renal disease, diabetes mellitus, or hypertension was 
caused by malaria.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The appellant's contention is that the veteran contracted 
malaria during his service in Korea, that he had periodic 
recurrences of it, including the day he died, and that the 
malaria was at least a contributory cause of his death.  

The veteran had active service after World War II and also 
during the Korean Conflict.  The service medical records, as 
well as subsequent treatment records, are completely negative 
for treatment or diagnosis of malaria, cardiopulmonary 
disease, renal failure, diabetes mellitus or hypertension 
during service.  

There is no medical evidence of record reflecting treatment 
after service until August 1962, at which time the veteran 
was hospitalized at a VA facility for evaluation of 
complaints of back pain, swelling of the testicles and a 
small bump on his left testicle.  Intravenous urogram during 
that hospitalization showed a normal upper urinary tract.  
The lumbar spine was negative for pathological changes.  The 
final diagnoses were bilateral hydrocele, left tunica 
albuginea fibroma, and sprain of the lumbosacral ligaments.  

A January 1966 letter from a private physician notes that 
bilateral degenerative changes in the veteran's vision 
probably represented retinitis pigmentosa, a familial 
disorder that at least one of his brothers was known to have.  

A VA compensation examination was conducted in April 1966 in 
conjunction with the veteran's claim for disability pension 
benefits.  It was noted that he had severe, chronic visual 
deficiency in the right eye due to trauma three years 
previously and a considerable to severe decrease in left eye 
vision due to chronic degenerative retinitis and optic 
atrophy.  His blood pressure was recorded as 120/90; no 
abnormal cardiovascular or genitourinary clinical findings 
were reported.  Range of motion of all major joints was noted 
to be normal.  The examiner concluded that the veteran was 
industrially blind and had headaches due to his eye 
disorders.  

A rating decision in May 1966 concluded that the veteran was 
permanently and totally disabled due to non-service-connected 
disabilities.  

The veteran was hospitalized at a private facility in 
September 1987 for treatment of a urinary tract infection, 
pyelonephritis, and possible pneumonia.  He had reportedly 
had "hard chills" day and night for the 3-4 days prior to 
admission to the hospital.  The records indicate that, 
although his condition had improved, the veteran signed out 
of the hospital against medical advice.  The records show 
that the veteran had undergone a left nephrectomy in 1980 due 
to renal stone disease.  The hospital reports do not list a 
history of malaria attacks or of any episodes of high fever 
or chills, other than just prior to admission.  

A VA examination for consideration of aid and attendance or 
housebound status in August 1989 noted diagnoses of 
hypertension, residuals of a left cerebrovascular accident in 
July 1989 and peptic ulcer disease.  He required a cane and 
crutches for assistance in ambulation, and needed assistance 
in the preparation of his meals.  In October 1989, the RO 
awarded the veteran increased disability pension benefits due 
to the fact that he was essentially housebound due to his 
various disabilities.  

The record shows that the veteran was hospitalized at a VA 
facility in August 1991 for treatment of chest pain.  During 
the hospitalization he was also treated for a urinary tract 
infection.  The hospital summary also notes the veteran's 
hypertension and diabetes mellitus, as well as his history of 
a left nephrectomy and a cerebrovascular accident.  

The veteran was hospitalized at a private facility in October 
1991 for treatment of pneumonia.  It was noted that he had 
longstanding hypertension, diabetes, and apparent renal 
insufficiency, as well as a history of a cerebrovascular 
accident.  

Clinic records dated in February 1992 do not note any 
complaints of fevers by the veteran; nor do they mention a 
history of or current problems with malaria.  He was again 
hospitalized at a private hospital in April 1992; the 
assigned diagnoses were congestive heart failure and renal 
failure.  It was noted at that time that there was no history 
of fever, chills, or night sweats.  Later in April 1992, the 
veteran was transferred to a VA facility for further 
treatment.  During the latter hospitalization, the veteran 
underwent renal dialysis twice, with creation of an 
arteriovenous fistula.  The report of a detailed history 
obtained from the veteran during the hospitalization does not 
refer to malaria at all.  

A private emergency room record dated in early May 1992 
indicates that the veteran was discovered unconscious at 
home, that he had diabetes, and that he was undergoing renal 
dialysis, with an arteriovenous fistula having been created 
several days previously.  He was treated with intravenous 
glucose and transferred to a VA hospital for further 
treatment.  The diagnoses on transfer were hypoglycemia and 
renal failure.  The records of the VA hospitalization 
indicate, essentially, that his medical condition was 
monitored for several days, during which time he remained 
stable.  The hospital records do not mention malaria, either 
historically or as a cause of any recent fevers.  

The records, including the veteran's death certificate, 
indicate that he died at age 65 in the emergency room of a 
private hospital in late June 1992 from sudden 
cardiopulmonary arrest due to chronic renal failure, diabetes 
mellitus and hypertension; an autopsy was not performed.  The 
private emergency room records do not refer to malaria.  
During his lifetime, service connection was not established 
for any disability.  

Several of the veteran's family members wrote in 1994 to 
relate their recollections of the veteran's periodic "sick 
spells," when he would have chills and fever and would even 
lose consciousness.  The authors also recalled that the 
veteran had told them that he had contracted malaria during 
service and also that doctors had told them that that disease 
was the source of his periodic fevers.  The family members 
expressed their belief that the veteran's illnesses were 
malaria spells.  A statement by the veteran's daughter quoted 
the American Medical Association as indicating that kidney 
failure is a common complication of malaria.  

In September 1997, the appellant submitted a letter from a 
private physician, dated in February 1997.  The physician 
indicated that he had never examined the veteran, but that he 
had reviewed the veteran's records and family notes.  He 
stated that the family notes showed that the veteran had 
several episodes of high fever and rigors of undetermined 
etiology, but that he did not have any medical records of 
such findings.  He indicated that the veteran had "been said 
to have had malaria, and by one family members account had 
been treated with Quinine at least once."  The physician 
referred to medical records dated between 1987 and 1992 which 
showed two episodes of fever and a September 1987 urinary 
tract infection and pneumonia.  He stated that in 1990, the 
veteran was noted to have renal disease, and, in 1992, 
gallstones.  The veteran was hospitalized in April 1992 with 
congestive heart failure and acute renal failure, requiring 
dialysis.  He also reportedly underwent a nephrectomy in 1981 
for renal stones, and he had hypertension and diabetes "for 
many years."  The physician concluded that it was "quite 
possible" that the veteran had malaria "in his earlier 
years."  The physician stated that it was "possible that 
[the veteran] had malaria and had a burned out malaria by the 
time the records were starting to be accrued in 1987... I am 
suspicious that the patient may indeed have had malaria, but 
I have not [sic] way of proving this with the records 
available."  


Analysis

The Board notes that this case was initially certified to the 
Board following the RO's conclusion that the appellant had 
not presented new and material evidence to reopen her claim.  
By a decision in October 1992, the RO previously denied the 
appellant's claim for service connection for the cause of the 
veteran's death and notified her of that fact in a letter 
dated in November 1992.  In December 1992, the RO received a 
letter from the appellant.  Upon reviewing that evidence, the 
undersigned is satisfied that the letter expresses in 
reasonably clear terms such dissatisfaction as to the prior 
denial as to convince a fair and reasonable person that a 
notice of disagreement had been made.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.302 
(2000).  Consequently, the RO's May 1994 adjudication and 
certification of the claim on the basis of whether new and 
material evidence had been presented were erroneous.  
Therefore, it is the finding of the undersigned Member of the 
Board that finality has not attached to the October 1992 
rating decision and the decision in this case must be based 
on a de novo review of the evidence of record.  

In its December 2000 supplemental statement of the case, the 
RO considered the appellant's claim on the basis of all of 
the evidence of record.  That document also provided her with 
the law and regulations that are pertinent to this case.  The 
Board finds, therefore, that this case is fully and properly 
developed procedurally and is ready for final appellate 
review.  


? Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the July 1998 Board decision concluded 
that the appellant's claim was not well grounded.  
Nevertheless, that decision (except for the Remand portion) 
was later vacated by the Court.  The RO's subsequent 
consideration of the appellant's claim, in the December 2000 
supplemental statement of the case, cited the VCAA, 
readjudicating the claim under the principles set forth in 
the VCAA.  The Board further notes that the appellant has 
been thoroughly advised as to the evidence that would aid her 
claim, through the several supplemental statements of the 
case issued by the RO, by the Board's previous decisions, and 
by the Court, as contained in the pleadings in conjunction 
with her appeals to the Court.  Moreover, she has not pointed 
to any pertinent evidence that has not already been obtained 
and the record itself does not reflect the existence of any 
such evidence.  The appellant has been afforded ample 
opportunity to present argument and evidence in support of 
her claim and has in fact submitted numerous communications 
expressing her assertions regarding her claim, as well as a 
significant volume of evidence, except that she has declined 
the opportunity to testify at a personal hearing in 
conjunction with her claim.  

Therefore, the Board finds that the provisions of the VCAA 
have been fully complied with and that VA has no further duty 
to notify or to assist the claimant with her claim.  


? The Law

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions; the presumptions are applicable to 
cardiovascular and renal disease, diabetes mellitus, 
hypertension, and malaria.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2000).


? Discussion

As noted above, service connection was not established for 
any disability during the veteran's lifetime.  

The veteran's death certificate lists cardiopulmonary arrest 
due to chronic renal failure, diabetes mellitus and 
hypertension as the causes of his death.  The service medical 
records are completely negative for complaints, clinical 
findings, or diagnoses of any heart, lung, or kidney ailment, 
or diabetes mellitus, or hypertension.  The medical evidence 
does not show the presence of any of those disorders until 
many years after the veteran's separation from service.  
Further, the medical evidence does not contain any opinion 
indicating that any of those disorders had its origins in 
service.  

In the absence of any medical evidence of any heart, lung, or 
kidney disorder during service or that is otherwise 
attributable directly to service, service connection on the 
basis of direct service incurrence is not established.  

The appellant's primary contention, however, is that the 
veteran contracted malaria during service and that the 
malaria caused the renal failure which he later developed and 
from which he died.  This amounts to a claim for secondary 
service connection.  

There is considerable anecdotal evidence of record that the 
veteran had malaria at some point during his life.  All of 
that evidence, however, is based on the veteran's own report 
either that he served in the "tropics" during service or 
that he contracted malaria while in service.  There is no 
medical evidence that the veteran was ever diagnosed as 
having malaria.  The strongest (actually, the only) medical 
evidence that the veteran had had malaria is the February 
1997 opinion by a private physician who stated that it was 
"quite possible" that the veteran had malaria "in his 
earlier years" that had "burned out" by 1987.  That 
physician based him opinion on the medical reports that are 
currently of record and on the veteran's family's "notes."  

On the other hand there is no medical evidence specifically 
stating that the veteran did not have malaria.  Nevertheless, 
the Board finds that the evidence that is favorable on this 
point is insufficient to establish that the veteran did in 
fact contract malaria during service.  

Moreover, even if the veteran did contract malaria during 
service, there is no medical evidence of record that he 
continued to have periodic recurrences of the malarial 
infection as a cause for the fevers and chills that have been 
reported by his family.  First, the medical evidence of 
record does not reflect any episodes of fever that were not 
attributed to some other cause.  The only medical evidence in 
the record of any febrile illness indicates that the veteran 
had pneumonia, a urinary tract infection, or pyelonephritis 
at the time.  There is no evidence that any treating 
physician even considered malaria as a possible cause of the 
veteran's fever.  

Further, there is no medical evidence that, even if the 
veteran did have periodic recurrences of malaria during his 
life, the malaria caused the renal disease that led to his 
renal failure that was a major cause of his death.  To the 
contrary, there is medical evidence that the veteran had 
renal stone disease that resulted in a left nephrectomy in 
the early 1980s, leaving him with one functional kidney.  The 
medical evidence, however, does not specifically reflect a 
cause for the renal failure that he subsequently developed in 
the remaining kidney.  Nevertheless, there is considerable 
medical evidence for other possible causes for the renal 
failure-non-insulin-dependent diabetes mellitus and 
cardiovascular disease, including hypertension.  

At bottom, there is no medical evidence that the veteran's 
renal failure was in fact caused by malaria.  The favorable 
medical evidence that is of record is simply too tenuous and 
speculative to form a basis for a grant of service 
connection.  

Finally, while the statements by the appellant and the 
veteran's family members are well meaning and sincere, they 
do not constitute competent evidence to establish 1) a 
diagnosis of malaria, 2) that had its origins in service, or 
3) that caused the veteran's renal failure.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the evidence does not 
establish that the veteran died of a disorder for which 
service connection may be granted.  

Therefore, the Board concludes that a service-connected 
disability did not cause or contribute materially or 
substantially to cause the veteran's death.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the appellant's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

